Exhibit 10.1 EXECUTION VERSION AMENDED AND RESTATED SECURED REVOLVING LOAN AGREEMENT AMENDED AND RESTATED SECURED REVOLVING LOAN AGREEMENT, dated as of December 28, 2009 (as the same may be amended, supplemented or otherwise modified from time to time, the "Credit Agreement"), between THE TALBOTS, INC., a corporation duly organized and validly existing under the laws of the State of Delaware (the "Borrower") and AEON CO., LTD., a corporation organized and existing under the laws of Japan (the "Lender"). WHEREAS, the Borrower requested, and the Lender agreed pursuant to the terms of that certain Secured Revolving Loan Agreement, dated as of April 10, 2009 (as amended, modified and supplemented, the "Existing Credit Agreement"), to provide the Borrower with $150 million in revolving credit facilities; WHEREAS, the Borrower has requested certain modifications to the credit facilities, including an increase in the Revolving Loan Commitment under the Existing Credit Agreement; WHEREAS, the Lender has agreed to make the requested revolving credit facility available to the Borrower on the terms and conditions hereinafter set forth; and WHEREAS, this Credit Agreement is given in amendment to, restatement of and substitution for the Existing Credit Agreement. NOW, THEREFORE, in consideration of these premises and the mutual covenants and agreements contained herein, the receipt and sufficiency of which are hereby acknowledged, the Borrower and the Lender hereby agree as follows: 1.Definitions.(a)As used in this Credit Agreement, unless otherwise defined herein, the following terms shall have the following meanings (such meanings to be equally applicable to both the singular and plural forms of the terms defined): "Aeon Agreement" shall mean the Repurchase, Repayment and Support Agreement, dated as of December 8, 2009, by and between the Borrower, BPW Acquisition Corp., a Delaware corporation, Aeon (U.S.A.), Inc., a Delaware corporation, and the Lender, as amended, supplemented or otherwise modified from time to time. "Affiliate" shall mean, as to any Person, any corporation or other entity that, directly or indirectly, controls, is controlled by or is under common control with such Person.For purposes of this definition, the term " control" (including " controlling," " controlled by" and " under common control with") of a Person means the possession, direct or indirect, of the power to vote 10% or more of the voting stock of such Person or to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting stock, by contract or otherwise.For the purposes of Section 3 and Section 4 of this Credit Agreement, the Lender and its Affiliates (other than any Person constituting an Affiliate of the Borrower solely by virtue of the Lender's ownership of voting stock of the Borrower) shall not constitute an Affiliate of the Borrower. "Ancillary Agreements" shall have the meaning ascribed thereto in the BPW Merger Agreement on the date hereof. "Applicable Spread" shall mean a rate per annum equal to 6.00%. "Asset Disposition" shall mean any Disposition of property or series of related Dispositions of property, including any Capital Stock, by the Borrower or any of its Subsidiaries (excluding any such Disposition permitted by clause (i), (ii), (iii), (iv) or (v) of Section 4.21). "Assignee" is defined in Section 8.3(a). "Board" shall mean the Board of Governors of the Federal Reserve System of the United States of America. "Borrower" is defined in the preamble of this Credit Agreement. "Borrowing Date" shall mean the date on which a Revolving Loan is made by the Lender in favor of the Borrower. "Borrower's Account" shall mean the bank account established by the Borrower, at a financial institution designated by the Lender prior to the initial Borrowing Date, for the purposes of this Credit Agreement (or such other bank account as the parties hereto may mutually agree). "BPW Merger Agreement" shall mean the Agreement and Plan of Merger, dated as of December 8, 2009, among the Borrower, BPW Acquisition Corp., a Delaware corporation, and Talbots Acquisition Inc., a Delaware corporation and a wholly-owned subsidiary of the Borrower, as amended, supplemented or otherwise modified from time to time. "Business Day" shall mean any day other than a Saturday, Sunday or other day on which commercial banks are required or authorized to be closed in New York, New York or Tokyo, Japan; provided, however, that when used in connection with the payment or prepayment of any amounts accruing interest at such rate or providing notices in connection with such rate, " Business Day" shall mean any Business Day in New York, New York or Tokyo, Japan in which dealings in Dollars are carried on in the London interbank market; provided, further, that when used in connection with the calculation or determination of LIBOR, " Business Day" shall mean any Business Day in London, in which dealings in Dollars are carried on in the London interbank market. "Capital Expenditures" shall mean for any period, with respect to any Person, the aggregate of all expenditures (whether paid in cash or other consideration or accrued as a liability and including that portion of Capital Lease Obligations which is capitalized on the consolidated balance sheet of such Person) by such Person and its Subsidiaries during such period for the acquisition or leasing (pursuant to a capital lease) of fixed or capital assets or additions to equipment (including capitalized replacements, capitalized repairs and improvements during such period) that, in conformity with GAAP, are included in " additions to property, plant or equipment" or comparable items reflected in the consolidated statement of cash flows of such Person and its Subsidiaries. 2 "Capital Stock" shall mean (i) with respect to any Person that is a corporation, any and all shares, interests, participations or other equivalents (however designated and whether or not voting) of corporate stock, and (ii) with respect to any Person that is not a corporation, any and all partnership, membership or other equity interests of such Person, in each case including any warrants, options or other rights entitling the holder thereof to purchase or acquire any of the foregoing. "Capitalized Lease Obligations" shall mean obligations for the payment of rent for any real or personal property under leases or agreements to lease that, in accordance with GAAP, have been or should be capitalized on the books of the lessee and, for purposes hereof, the amount of any such obligations shall be the capitalized amount thereof determined in accordance with GAAP. "Closing Date" shall mean the later to occur of (i) December 28, 2009 and (ii) the first Business Day after the conditions precedent set forth in Section 5.1 hereof have been satisfied or waived in accordance with the terms hereof. "Code" shall mean the Internal Revenue Code of 1986, as amended from time to time, and the regulations and published interpretations thereof. "Collateral" means all "Collateral" referred to in the Collateral Documents, consisting of substantially all existing and after acquired assets of the Borrower and the Guarantors and including the Mortgaged Properties, all inventory of the Borrower and the Guarantors and substantially all of the consumer credit/charge card receivables owed to the Borrower or any Guarantor from time to time. "Collateral Documents" means, collectively, the Security Agreement, the Mortgages and any other documents granting a Lien upon the Collateral as security for payment of the Obligations. "Credit Card Receivables" shall have the meaning set forth in the Security Agreement. "Default" shall mean any event or circumstance that with the giving of notice, the lapse of time or both would constitute an Event of Default. "Default Rate" is defined in Section 2.5. "Dispose" or "Disposition" shall mean any transaction, or series of related transactions, pursuant to which any Person or any of its Subsidiaries sells, assigns, transfers or otherwise disposes of any property or assets (whether now owned or hereafter acquired) to any other Person, in each case, whether or not the consideration therefor consists of cash, securities or other assets owned by the acquiring Person. "Dollars" and the symbol "$" shall mean lawful money of the United States of America. 3 "Domestic Subsidiary" shall mean, with respect to any Person, each Subsidiary of such Person organized under the laws of the United States of America, any State thereof or the District of Columbia. "Eligible Credit Card Receivables" shall have the meaning set forth in the Security Agreement. "EMAIL" is defined in Section 8.6. "Environmental Action" shall mean any complaint, summons, citation, notice, directive, order, claim, litigation, investigation, judicial or administrative proceeding, judgment, letter or other communication from any governmental agency, department, bureau, office or other authority, or any third party involving violations of Environmental Laws or releases of Hazardous Materials from (i) any assets, properties or businesses of the Borrower or any of its Subsidiaries or any predecessor in interest; (ii) from adjoining properties or businesses; or (iii) from or onto any facilities which received Hazardous Materials generated by the Borrower or any of its Subsidiaries or any predecessor in interest. "Environmental Law" shall mean any present or future statute, ordinance, rule, regulation, order, judgment, decree, permit, license or other binding determination of any Governmental Authority imposing liability or establishing standards of conduct for protection of the environment as the same may be amended or supplemented from time to time. "Environmental Liabilities and Costs" shall mean all liabilities, monetary obligations, remedial actions, losses, damages, punitive damages, consequential damages, treble damages, costs and expenses (including all reasonable fees, disbursements and expenses of counsel, experts and consultants and costs of investigation and feasibility studies), fines, penalties, sanctions and interest incurred as a result of (i) any claim or demand by any Governmental Authority or any third party, and which relate to any environmental condition or a release of Hazardous Materials or (ii) any breach by the Borrower or any of its Subsidiaries of any Environmental Law. "ERISA" shall mean the Employee Retirement Income Security Act of 1974, as amended from time to time. "ERISA Affiliate" shall mean any trade or business (whether or not incorporated) that, together with the Borrower, is treated as a single employer under Section414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a single employer under Section 414 of the Code. "ERISA Event" shall mean (a)any " reportable event", as defined in Section4043 of ERISA or the regulations issued thereunder with respect to a Plan (other than an event for which the 30-day notice period is waived); (b)the existence with respect to any Plan of an " accumulated funding deficiency" (as defined in Section412 of the Code or Section302 of ERISA), whether or not waived; (c)the filing pursuant to Section412(d) of the Code or Section303(d) of ERISA of an application for a waiver of the minimum funding standard with respect to any Plan; (d)the incurrence by the Borrower or any of its ERISA Affiliates of any liability under TitleIV of ERISA with respect to the termination of any Plan; (e)the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any notice relating to an intention to terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of any liability with respect to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g)the receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability (or that could reasonably be expected to result in Withdrawal Liability) or a determination that a Multiemployer Plan is, or is expected to be, insolvent or in reorganization, within the meaning of TitleIV of ERISA. 4 "Event of Default" is defined in Section 6.1 hereof. "Excluded Subsidiary" shall mean each non wholly-owned Subsidiary of the Borrower and each Subsidiary of the Borrower that is not a Guarantor. "Excluded Taxes" means, (i) any Taxes imposed on the recipient's overall net income, or franchise or other taxes imposed in lieu of Taxes on overall net income (however denominated), by the jurisdiction (or any political subdivision thereof) under the laws of which such recipient is organized or in which its principal office is located (or, in the case of the Lender, in which its applicable lending office is located) or otherwise as a result of a present or former connection between the recipient and the jurisdiction imposing such Tax, other than a connection arising from such recipient having executed, received a payment under or enforced this Credit Agreement and (ii) any branch profits taxes imposed by the United States; it being understood, for the avoidance of doubt, that Excluded Taxes shall not include any withholding tax, including, without limitation, a withholding tax imposed by the United States on payments to a non-US, person who is not otherwise subject to tax in the United States on a net income basis, other than any withholding tax that would apply to amounts payable to a recipient at the time the recipient becomes a party to this Agreement or is attributable to the recipient's failure to comply with Section 7.2(f). "Fair Market Value" shall mean, with respect to any asset or property, the price which could be negotiated in an arm's length, free market transaction, for cash, between a willing seller and a willing and able buyer, neither of whom is under undue pressure or compulsion to complete the transaction.Fair Market Value will be determined in good faith by the board of directors of the Borrower, and, upon the Lender's request, shall be evidenced by a certificate (together with supporting calculation) of the Borrower to the Lender. "FAX" is defined in Section 8.6. "Federal Funds Rate" shall mean (i) for any Business Day, the rate on overnight federal funds transactions with members of the Federal Reserve System arranged by federal funds brokers, as published for such day by the Federal Reserve Bank of New York, or, if such rate is not published for any Business Day, the average of the quotations for such day on such transactions received by the Lender from three Federal funds brokers of recognized standing selected by the Lender, and (ii) for any day which is not a Business Day, the Federal Funds Rate for the preceding Business Day. 5 "GAAP" shall mean generally accepted accounting principles in effect from time to time in the United States, applied on a consistent basis. "Guaranty" means the Guaranty, dated as of April 10, 2009, executed and delivered by each Guarantor in favor of the Lender, as reaffirmed by each Guarantor pursuant to the Reaffirmation Agreement to Guaranty to be executed and delivered by each Guarantor in favor of the Lender in the form of Exhibit C hereto. "Guarantors" means (a) the Initial Guarantors and (b) each other Person that becomes a Guarantor after the Closing Date pursuant to Section 4.24, and "Guarantor" means any one of them. "Governmental Authority" shall mean any nation or government, any state or other political subdivision thereof and any department, commission, board, bureau, instrumentality, agency or other entity exercising legislative, judicial regulatory or administrative functions of or pertaining to government. "Hazardous Materials" shall mean (a) petroleum and petroleum products, byproducts or breakdown products, radioactive materials, asbestos-containing materials, polychlorinated biphenyls and radon gas and (b) any other chemicals, materials or substances designated, classified or regulated as hazardous or toxic or as a pollutant or contaminate under any Environmental Law. "Hedging Agreements" shall mean any interest rate, commodity or equity swap, cap, floor or forward rate agreement or collar arrangements, interest rate future or option contracts, currency swap agreements, currency future or option contracts and other similar agreements or arrangements designed to protect against fluctuations in interest rates or currency, commodity or equity values, and any confirmation executed in connection with any such agreement or arrangement. "Indebtedness" shall mean with respect to any Person, without duplication, (i) all indebtedness of such Person for borrowed money, (ii) all obligations of such Person for the deferred purchase price of assets or services acquired by such Person which, in accordance with GAAP, would be shown on the liability side of the balance sheet of such Person, (iii) all obligations of such Person under or evidenced by bonds, debentures, notes or other similar instruments or upon which interest payments are customarily made, (iv) all obligations and liabilities, contingent or otherwise, of such Person in respect of letters of credit, acceptances and similar facilities, including, without duplication, all drafts drawn thereunder, (v) all obligations of the kind referred to in clauses (i) through (iv) and (vi) through (viii) of this definition secured by any Lien on any property owned by such Person whether or not owing by such Person and even though such Person has not assumed or become liable for payment thereof, (vi) all Capitalized Lease Obligations of such Person, (vii) all obligations and liabilities of such Person created or arising under any conditional sales or other title retention agreement with respect to property used and/or acquired by such Person, even though the rights and remedies of the lessor, seller and/or lender thereunder are limited to repossession or sale of such property, or agreements to pay a specified purchase price for goods or services whether or not delivered or accepted, i.e., take-or-pay and similar obligations, (viii) solely for purposes of Section 6.1(e), contingent obligations of such Person under any Hedging Agreements, as calculated in accordance with accepted practice, (ix) all obligations referred to in clauses (i) through (viii) of this definition of another Person (a) guaranteed directly or indirectly in any manner by such Person or (b) secured by (or for which the holder of such indebtedness has an existing right, contingent or otherwise, to be secured by) any Lien upon or in any property owned by such Person; provided, however, that the term Indebtedness shall not include (y) trade payables (including trade letters of credit issued for the account of such Person in the ordinary course of its business, but excluding drafts drawn thereunder or any reimbursement obligations in respect thereof) or accrued expenses, in each case arising in the ordinary course of business and not more than 60 days delinquent or (z) gift cards and other customer liabilities arising in the ordinary course of business of such Person.The Indebtedness of any Person shall include the Indebtedness of any partnership of or joint venture in which such Person is a general partner or joint venturer. 6 "Initial Guarantors" shall mean each Domestic Subsidiary of Borrower listed on Schedule1(a) hereto. "Interest Payment Date" shall mean the last day of each calendar month. "Interest Period" shall mean, with respect to a Revolving Loan, the period commencing on and including the Borrowing Date of such Revolving Loan and ending on but excluding the Maturity Date. "Lender" is defined in the preamble of this Credit Agreement. "LIBOR" shall mean, with respect to any Revolving Loan: (a)the rate of interest per annum determined by the Lender on the basis of the rate for deposits in Dollars for a period comparable to such Interest Period commencing on the first day of such Interest Period appearing on Page 3750 of the Telerate screen or any successor thereto at approximately 11:00 a.m. (London time) on the date two Business Days prior to the first day of such Interest Period, or (b)if the rate in the preceding subsection (a) is not available, the rate of interest per annum determined by the Lender to be the rate in the London interbank market at approximately 11:00 a.m. (London time) on the date two Business Days prior to the first day of such Interest Period for the offering by Mizuho in the interbank market of deposits in Dollars for a period equal to such Interest Period in amounts comparable to the principal amount of such Revolving Loan to which such Interest Period applies, at the time as of which the Lender makes such determination. "Lien" shall mean any mortgage, deed of trust, pledge, lien (statutory or otherwise), security interest, charge or other encumbrance or security or preferential arrangement of any nature whatsoever. "Loan Account" is defined in Section 2.9 hereof. "Loan Documents" shall mean each of this Credit Agreement, each Note, the Guaranty, the Collateral Documents and each other document, certificate, instrument and agreement executed and delivered pursuant to or in connection herewith or therewith, as the same may be amended, supplemented or otherwise modified from time to time. 7 "Material Adverse Effect" shall mean a material adverse effect on any of (a) the operations, business, assets, properties, or condition (financial or otherwise) of the Borrower and its Subsidiaries, taken as a whole; provided, that, a general delay in the payment of accounts or expenses payable by the Borrower or its Subsidiaries not resulting in litigation shall be excluded, (b) the ability of the Borrower or any of its Subsidiaries to perform any of its obligations hereunder, under any Note or under any other Loan Document to which it is a party and (c) the legality, validity or enforceability of this Credit Agreement, any Note or any other Loan Document. "Maturity Date" shall mean (i) the earlier of (A) the consummation of the Qualified Transaction and (B) April 16, 2010, or, if such day is not a Business Day, the next succeeding Business Day or (ii) such earlier date on which the Revolving Loans become due and payable (whether at stated maturity, by mandatory prepayment, by acceleration or otherwise) in accordance with the terms hereof. "Mortgaged Properties" means the owned real properties and all improvements thereon of the Borrower or any Guarantor listed on Schedule 1(b) hereto. "Mortgages" means any mortgage, deed of trust or other agreement which conveys or evidences a Lien in favor of the Lender, on the Mortgaged Properties. "Multiemployer Plan" shall mean a multiemployer plan as defined in Section4001(a)(3) of ERISA. "Non-Cash Pay Preferred Stock" shall mean preferred Capital Stock of the Borrower that (a)is not required to be prepaid, redeemed, repurchased or defeased, in whole or in part, whether on one or more fixed dates, upon the occurrence of one or more events or at the option of any holder thereof, and which do not require any payment of cash dividends or distributions, in each case prior to the date that is six months after the Maturity Date and (b)is not exchangeable or convertible into Indebtedness of the Borrower or any Subsidiary or any preferred stock or other Capital Stock (other than common equity of the Borrower or other Non-Cash Pay Preferred Stock). "Note" shall mean a promissory note of the Borrower evidencing a Revolving Loan, payable to the order of the Lender, substantially in the form of ExhibitA hereto, as the same may be amended, supplemented and otherwise modified from time to time, or any substitute therefor. "Notice of Borrowing" is defined in Section 2.2 hereof. "Other Taxes" is defined in Section 7.2(b). "PBGC" shall mean the Pension Benefit Guaranty Corporation referred to and defined in ERISA and any successor entity performing similar functions. 8 "Permitted Indebtedness" shall mean: (a)any Indebtedness owing to the Lender under this Credit Agreement and the other Loan Documents; (b)any other Indebtedness listed on Schedule 2.10 or
